Opinion filed November 8, 2012




                                            In The


   Eleventh Court of Appeals
                                          __________

                                    No. 11-12-00028-CR
                                        __________

                               DAVID REED, Appellant
                                        V.
                              STATE OF TEXAS, Appellee


                           On Appeal from the 207th District Court
                                    Comal County, Texas
                             Trial Court Cause No. CR2010-331


                           MEMORANDUM                   OPINION
       David Reed originally pleaded “not guilty” to the first-degree offenses of manufacturing
a controlled substance and possession of a controlled substance with the intent to deliver. The
trial court empanelled a jury, and the case proceeded to trial. During the presentation of the
State’s case-in-chief, appellant changed his plea to an open plea of guilty. After accepting
appellant’s plea of guilty and receiving evidence pertaining to punishment, the trial court
assessed his punishment at confinement for a term of forty-five years in the Institutional Division
of the Texas Department of Criminal Justice for each offense with the sentences to be served
concurrently. We dismiss the appeal.
       Appellant’s court-appointed counsel has filed a motion to withdraw. The motion is
supported by a brief in which counsel professionally and conscientiously examines the record
and applicable law and states that he has concluded that the appeal is frivolous. Counsel has
provided appellant with a copy of the brief and advised appellant of his right to review the record
and file a response to counsel’s brief.                         Court-appointed counsel has complied with the
requirements of Anders v. California, 386 U.S. 738 (1967); In re Schulman, 252 S.W.3d 403
(Tex. Crim. App. 2008); Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991); High v.
State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim.
App. 1974); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969); and Eaden v. State, 161
S.W.3d 173 (Tex. App.—Eastland 2005, no pet.).
           Appellant has filed a pro se response to counsel’s motion to withdraw and supporting
brief. In addressing an Anders brief and pro se response, a court of appeals may only determine
(1) that the appeal is wholly frivolous and issue an opinion explaining that it has reviewed the
record and finds no reversible error or (2) that arguable grounds for appeal exist and remand the
cause to the trial court so that new counsel may be appointed to brief the issues. Schulman, 252
S.W.3d 403; Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005).
           Following the procedures outlined in Anders and Schulman, we have independently re-
viewed the record, and we agree that the appeal is without merit and should be dismissed.
Schulman, 252 S.W.3d at 409.
           We note that counsel has the responsibility to advise appellant that he may file a petition
for discretionary review with the clerk of the Texas Court of Criminal Appeals seeking review
by that court. TEX. R. APP. P. 48.4 (“In criminal cases, the attorney representing the defendant
on appeal shall, within five days after the opinion is handed down, send his client a copy of the
opinion and judgment, along with notification of the defendant’s right to file a pro se petition for
discretionary review under Rule 68.”). Likewise, this court advises appellant that he may file a
petition for discretionary review pursuant to TEX. R. APP. P. 68.
           The motion to withdraw is granted, and the appeal is dismissed.


                                                                                   PER CURIAM
November 8, 2012
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Gray, C.J., 10th Court of Appeals.1

           1
               Tom Gray, Chief Justice, Court of Appeals, 10th District of Texas at Waco, sitting by assignment to the 11th Court of
Appeals.

                                                                   2